Case 2:19-mj-30509-DUTY ECF No.1 filed 09/25/19 PagelD.1 Page1of8

 

AUSA: Thomas Franzinger Telephone: (313) 226-9774
AQ 9! (Rev. LI/LL) Criminal Complaint Special Agent: Raymond Nichols (FBI) Telephone: (313) 965-2323
UNITED STATES DISTRICT COURT
for the

Eastern District of Michigan

United States of America Case: 9-4 9-mj-30509
" Judge: Unassigned,
Matthew D. THOMAS Filed: 09-25-2019

USA v MATTHEW THOMAS (MAW)

CRIMINAL COMPLAINT

i, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s} of November 1, 2018 - July 30, 2019 in the county of Lenawee County in the
Eastern District of Michigan . the defendant(s) violated:
Code Section Offense Description
Title 18 U.S.C. § 2251 Production of child pornography
Title 18 U.S.C. § 2252A(ay(S Xb) Possess material that contain image of child pornography that has been mailed
Title 18 U.S.C. § 2252A(a)(2) Receive child pornography has been mailed/ship/transported

This criminal complaint is based on these facts:

Continued on the attached sheet. ; -
Fa LO Tt L>>——-—oww”

Complainant's signature

  

Special Agent Raymond Nichols, FBI
Printed name and title

Sworn to before me and signed m my presence. 4

SEP 25 2019

 

Date; Judge's signature

City and state: Detroit, Michigan Hon. Elizabeth Stafford, United States Magistrate Judge
Printed name and title
Case 2:19-mj-30509-DUTY ECF No.1 filed 09/25/19 PagelD.2 Page 2of8

AFFIDAVIT IN SUPPORT OF APPLICATION
FOR COMPLAINT AND ARREST WARRANT

INTRODUCTION
I, Ray Nichols, having been first duly swom, do hereby depose and state as
i follows:
1. I have been employed as a Special Agent of the FBI since February
2012, and am currently assigned to the FBI Detroit Division. While employed by
the FBI, I have investigated federal criminal violations related to child exploitation,
and child pornography. I have gained experience through training and everyday
work relating to conducting these types of investigations. I have received training in
the area of child pornography and child exploitation, and have had the opportunity
to observe and review numerous examples of child pornography (as defined in 18
U.S.C. § 2256) in all forms of media including computer media. Moreover, Tama
federal law enforcement officer who is engaged in enforcing the criminal laws,
including 2252A, and I am authorized by the Attorney General to request an arrest
warrant.
2. This affidavit is made in support of an application for a criminal
complaint and arrest warrant for Matthew David Thomas (DOB XX/XX/1975) for
violations of: 18 U.S.C. §§ 2251 (production of child pornography), 2252A(a}(2)

(receipt of child pornography), and 2252(A)(5)(b) possession of child pornography.

1
Case 2:19-mj-30509-DUTY ECF No.1 filed 09/25/19 PagelD.3 Page 3of 8

3. The statements contained in this affidavit are based in part on: written
reports about this and other investigations that I have received, directly or indirectly,
from other law enforcement agents; independent investigation and analysis by law
enforcement officers/analysts and computer forensic professionals; and my
experience, training and background as a Special Agent with the FBI. Because this
affidavit is being submitted for the limited purpose of securing authorization for the
requested arrest warrant, I have not included each and every fact known to me
concerning this investigation. Instead, I have set forth only the facts that I believe
ate necessary to establish probable cause that Matthew D. Thomas has violated 18
U.S.C. §§ 2251, 2252A(a)(2), and 2252A(a)(5)(b).

PROBABLE CAUSE

4, On August 19, 2019, SmugMug-Flickr reported to the National Center
for Missing and Exploited Children (NCMEC) that an account under the username
“Martee T” contained images of suspected child pornography. SmugMug-Flickr is
an online image and video hosting service. Users can upload images and videos to
the site and then share them with other users. SmugMug-Flickr monitors the content
uploaded to its service for potential contraband, such as images of child

pomography, and allows other users to report abusive material as well.
Case 2:19-mj-30509-DUTY ECF No.1 filed 09/25/19 PagelD.4 Page4of8

5. According to SmugMug-Flickr CyberTipline Report 53705691, the last
upload to the account “Martee T” occurred on August 17, 2019. The tipline report
identified 93 suspect images.

6. SmugMug-Flickr records show that the 93 images were uploaded to the
account for “Martee 7” with the creation email address
“mthomas3311@yahoo.com.” The account was created on July 30, 2019, at 2:12:18
(GMT) and was closed on August 17, 2019, at 14:52:17 (GMT).The uploads
included the following images, many of which meet the federal definition of child
pornography, under 18 U.S.C. § 2256(8)(A):

a. 34 images of two girls approximately 5 and 8 years old (MV-1
and MV-2). In 18 of the images, there is a hand of an adult male pushing
aside the skirt of one of the young girls to expose her naked buttocks.
Other images depict a young girl removing her clothing to expose her
bare chest and genitals.

b. 18 images of photographs taken up the dress or skirt of a young
blonde white female, approximately 3-5 years old (MV-2), at what
appears to be a gymnasium. In 15 of these images, the focus appears to

be on the girl’s genital area.
Case 2:19-mj-30509-DUTY ECF No.1 filed 09/25/19 PagelID.5 Page5of8

7.

C. 5 images of young females between the ages of 8-14, standing
nude with their genitals clearly visible.

d. 30 photographs of teenage girls, clothed, approximately 12-14
years old, who are wearing team jerseys or clothing, many of which are
focused on the girls’ genital area and buttocks.

e. 2 photographs of a clothed teenage girl in which a naked vagina
from an image described in paragraph (c) above is digitally imposed or
photoshopped onto her pubic area (MV-4). The girl in this photo is also
in one or more of the photos described in paragraph (d).

f. 3 photographs depicting an approximately 8 year old girl (MV-
5) standing in front of a house, also clothed but with a naked vagina
from an image described in paragraph (c) above also digitally imposed
or photoshopped onto her pubic area

According to Yahoo! records for the email address

mthomas3311@yahoo.com, the account is registered to “Marty T” at phone number

XXX-XXX-3311. The account has been logged into four times. The first time was

to create the account on July 30, 2019, at 02:07:25 (GMT). There were two

additional logins in the minutes after the initial registration, and one final login on
Case 2:19-mj-30509-DUTY ECF No.1 filed 09/25/19 PagelD.6 Page 6of8

August 18, 2019. The Yahoo! records also identified the IP address for these login
events.

8. On August 20, 2019, a subpoena was served to Comcast to provide
information pertaining to the login events for this Yahoo! email address. Comcast
records indicate that the IP address for the Yahoo! logins was assigned to subscriber
Matthew Thomas at 3XXX Sapphire Drive, Adrian, MI, 49221

9. On August 28, 2019, Sprint Corporation responded to a subpoena for
the phone number XXX-XXX-3311, which was listed on the SmugMug-Flickr
account for Martee T. Sprint records show that the account has been registered to
Matthew Thomas 3X XX Sapphire Dr, Adrian, MI, since at least 2007.

10. In summary, these records indicate that the Yahoo! email account
mthomas3311@yahoo.com was created on July 30, 2019, at 2:07:25 (GMT) by
“Marty T” using a phone number registered to Matthew Thomas. This email account
was used to create the SmugMug-Flickr account “Martee T” on July 30, 2019, at
2:12:18 (GMT), where the suspect images were uploaded. The Yahoo! email
account has only been logged into four times, three of which were from an IP address
traced back to Matthew Thomas’s Comcast account at his residence, including two

logins near the same time that the SmugMug-Flickr account was created.
Case 2:19-mj-30509-DUTY ECF No.1 filed 09/25/19 PagelD.7 Page 7 of8

11. FBlIhas been able to identify several of the minor victims in the images
described above. The parents of MV-1 and MY-2 and a school official have
identified them in the images and confirmed that they are members of Thomas’s
community. During the execution of a federal search warrant at Thomas’s home on
September 25, 2019, FBI agents were able to compare the background of the images
of MV-1 and MV-2 and confirm that they were created in Thomas’s living room.
Thomas’s wife stated that the images of MV-1 and MV-2 would have been taken
around Thanksgiving 2018 based on when the living room was repainted. School
officials have also identified the teenage girls from the sports team photographs,
including MV-4, and confirmed that they are also members of Thomas’s community.

12. During the execution of the search warrant, Thomas’s wife identified
his phone and that the phone number is XXX-XXX-3311. The phone rang when FBI
officials placed a call to that number. The phone also sounded a nottfication and
displayed an incoming email on the screen when FBI sent an email to the address

mthomas3311@yahoo.com.
Case 2:19-mj-30509-DUTY ECF No.1 filed 09/25/19 PagelD.8 Page 8 of 8

CONCLUSION
13. Based on the foregoing, there is probable cause to believe Matthew
Thomas has produced child pornography, in violation of 18 U.S.C. § 2251, received

child pornography in violation of 18 U.S.C. § 2252A(a)(2), and possessed child

pornography in violation of 18 U.S.C. § 2252(A)(5)(b).

Special Agent Ray Nichols
Federal Bureau of Investigation

Sworn to me this 25th day of September 2019.

— ed I . Gt

United States Magistrate Judge
